DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al (US Publication No.: US 2013/0278989 A1, “Lam”).
Regarding Claim 1, Lam discloses a unitary electro-optic window assembly (Figures 1-6, 10) comprising:
A window element comprising:
A first substantially transparent substrate defining a first surface and a second surface and a first peripheral edge (Figure 2, first transparent substrate 22 having a first top surface and a second bottom surface and a first left peripheral edge);
A second substantially transparent substrate defining a third surface, a fourth surface, and a second peripheral edge, where the first and second substantially transparent substrates define a cavity therebetween (Figure 2, second transparent substrate 26 has a third bottom surface and a fourth top surface and a second left peripheral edge, where the first and second transparent substrates form a cavity comprising 30); and
An electro-optic medium at least partially filling the cavity and configured to reduce light transmissivity of the window element (Figure 2, electro-optic medium 30; Paragraph 0065);
A controller adjacent to the window element and in electrical communication therewith, the controller configured to change a voltage applied to the electro-optic medium to change the light transmissivity of the window element (Figure 10, controller 145; Paragraph 0152);
An interface in electrical communication with the controller (Figure 10, interface 146); and
A transparent dust cover positioned over the window element, the controller, and the interface (Figure 10, dust cover 112 or 114; Paragraph 0148). 

	Regarding Claim 2, Lam discloses the unitary electro-optic window assembly of claim 1, wherein the interface includes a touch sensor (Paragraph 0128 discloses a touch sensor).

	Regarding Claim 3, Lam discloses the unitary electro-optic window assembly of claim 1, wherein the interface includes indicia representative of a clear window and indicia representative of a dark window state (Paragraphs 0180-0183 disclose the use of particular indicia to portray a clear option and a dark option).

Regarding Claim 5, Lam discloses the unitary electro-optic window assembly of claim 1, wherein the transparent dust cover is in abutting contact with the first substantially transparent substrate (Figure 9, transparent dust cover 112 is in abutting contact with optical filter 116, which would comprise the elements of Figure 2 and would accordingly have first transparent substrate 22 be in abutting contact with transparent dust cover 112). 

	Regarding Claim 25, Lam discloses the unitary electro-optic window assembly of claim 1, wherein the transparent dust cover is in abutting contact with the controller (Figure 10, transparent dust cover 114 is in abutting contact with controller 145).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Hoggarth et al (US Publication No.: US 2018/0314081 A1, “Hoggarth”).
	Regarding Claim 4, Lam discloses the unitary electro-optic window assembly of claim 3.
Lam fails to disclose that the interface further includes an elongate digital slide toggle disposed between the indicia representative of the clear window state and the indicia representative of the dark window state. 
However, Hoggarth discloses a similar window where the interface further includes an elongate digital slide toggle disposed between the indicia representative of the clear window state and the indicia representative of the dark window state (Hoggarth, Figure 2; Figure 5, indicia 100 disposed at ends 44 for clear state and 42 for dark state; Paragraph 0072-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Lam to include a slide toggle as disclosed by Hoggarth. One would have been motivated to do so for the purpose of displaying feedback to the user thereby simplifying usage directions (Hoggarth, Paragraphs 0072-0075).

Claims 7-8, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Bugno et al (US Publication No.: US 2013/0161971 A1 “Bugno”). 
Regarding Claim 7, Lam discloses the unitary electro-optic window assembly of claim 3, further comprises: a touch sensor (Paragraph 0136 discloses a touch sensor).
Lam fails to disclose an applique disposed between the transparent dust cover and the touch sensor.
However, Bugno discloses a similar window comprising an applique disposed between the transparent dust cover and the touch sensor (Bugno, Figures 18A-E, where touch sensor 1801a/b is disposed above applique 1807a/b and transparent dust cover 1804 is disposed below applique 1807a/b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Lam to include an applique as disclosed by . One would have been motivated to do so for the purpose of simplifying smart window installation while improving isolation between indicia (Bugno, Paragraph 0106). 

Regarding Claim 8, Lam in view of Bugno discloses the unitary electro-optic window assembly of claim 7.
Lam fails to disclose that the touch sensor is configured to detect a change in capacitance through the transparent dust cover.
However, Bugno discloses a similar window where the touch sensor is configured to detect a change in capacitance through the transparent dust cover (Bugno, Figures 18A-18E; Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dust cover as disclosed by Lam to include a capacitance change detection as disclosed by . One would have been motivated to do so for the purpose of simplifying smart window installation while improving isolation between indicia (Bugno, Paragraph 0106). 

Regarding Claim 23, Lam discloses the unitary electro-optic window assembly of claim 1.
Lam fails to disclose a carrier disposed behind the transparent dust cover, the carrier supporting a circuit board operably coupled with the interface.
However, Bugno discloses a similar window comprising a carrier disposed behind the transparent dust cover, the carrier supporting a circuit board operably coupled with the interface (Bugno, Figure 18E, carrier assembly 1813, circuit board 1811; Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Lam to include a carrier assembly as disclosed by Bugno. One would have been motivated to do so for the purpose of simplifying smart window installation while improving isolation between indicia (Bugno, Paragraph 0106).

Regarding Claim 24, Lam in view of Bugno discloses the unitary electro-optic window assembly of claim 23.
Lam fails to disclose that the carrier includes a recess that receives the circuit board and an opening through which a power connector extends.
However, Bugno discloses a similar window where the carrier includes a recess that receives the circuit board and an opening through which a power connector extends (Bugno, Figure 24, carrier 2403 comprises recesses between 2403 receiving circuit board 2404 and opening 2402 for power connector 2405; Paragraph 0114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Lam to include a carrier assembly as disclosed by Bugno. One would have been motivated to do so for the purpose of simplifying smart window installation while improving isolation between indicia (Bugno, Paragraph 0106).

Claims 21-22 are  rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Bugno in further view of Hoggarth. 
Regarding Claim 21, Lam in view of Bugno discloses the unitary electro-optic window assembly of claim 7.
Lam fails to disclose that the indicia representative of the clear window state is disposed on a first side of the capacitive touch sensor.
However, Hoggarth discloses a similar window where the indicia representative of the clear window state is disposed on a first side of the capacitive touch sensor (Hoggarth, Figure 2; Figure 5, indicia 100 discloses the extent of transparency where the clear window state is disposed on end 44 of the capacitive touch sensor 46; Paragraphs 0072-0074). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Lam to include user indicia as disclosed by Hoggarth. One would have been motivated to do so for the purpose of displaying feedback to the user thereby simplifying usage directions (Hoggarth, Paragraphs 0072-0074).

Regarding Claim 22, Lam in view of Bugno and Hoggarth discloses the unitary electro-optic window assembly of claim 21.
Lam fails to disclose that the indicia representative of the dark window state is disposed on a second side of the capacitive touch sensor.
However, Hoggarth discloses a similar window where the indicia representative of the dark window state is disposed on a second side of the capacitive touch sensor (Hoggarth, Figure 2; Figure 5, indicia 100 discloses the extent of transparency where the dark window state is disposed on end 42 of the capacitive touch sensor 46; Paragraphs 0072-0074). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Lam to include user indicia as disclosed by Hoggarth. One would have been motivated to do so for the purpose of displaying feedback to the user thereby simplifying usage directions (Hoggarth, Paragraphs 0072-0074).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Shu et al (US Patent No.: US 7,985,467 B1, “Shu”).
Regarding Claim 26, Lam discloses the unitary electro-optic window assembly of claim 1.
Lam fails to disclose that the window element and transparent dust cover together can withstand a force load of 680 Newtons.
However, Shu discloses a similar window where the window element and transparent dust cover together can withstand a force load of 680 Newtons (Shu, Column 3, l.44-50 discloses a window capable of withstanding a force of 750 Newtons, while the claim recites a force of 680 Newtons, the value of 750 Newtons is close to the claimed value. It has been held that a prima facie case of obviousness exists where the claimed values do not overlap with the prior art but are merely close (See MPEP 2144.05)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the window as disclosed by Lam to have a particular force load as disclosed by Shu. One would have been motivated to do so for the purpose of achieving windows with safe operation at high pressures (Shu, Column 3, l.62-65). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871